Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 1 of 23     PageID #: 661



                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF HAWAII

   JON K. YAMADA,                           CIV. NO. 19-00551 LEK-KJM

                      Plaintiff,

          vs.

   UNITED AIRLINES, INC., JOHN DOES
   1-5, JANE DOES 1-5, DOE
   CORPORATIONS 1-5, DOE
   PARTNERSHIPS 1-5, DOE NON-
   PROFIT ORGANIZATIONS 1-5, DOE
   GOVERNMENTAL AGENCIES 1-5,

                      Defendants.


          ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                 Before the Court is Defendant United Airlines, Inc.’s

  (“Defendant” or “United”) Motion for Summary Judgment

  (“Motion”), filed on September 16, 2020.            [Dkt. no. 29.]

  Plaintiff Jon K. Yamada (“Plaintiff”) filed his memorandum in

  opposition to the Motion (“Memorandum in Opposition”) on

  November 21, 2020, and Defendant filed its reply on November 27,

  2020.    [Dkt. nos. 41, 49.]       This matter came on for hearing on

  December 11, 2020.      On January 28, 2021, an entering order was

  issued informing the parties of this Court’s ruling on the

  Motion.       [Dkt. no. 56.]    This Order supersedes that entering

  order.    Defendant’s Motion is hereby granted for the reasons set

  forth below.
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 2 of 23   PageID #: 662



                                  BACKGROUND

              Plaintiff had been employed by United starting in

  1989, and since 2013 as a Ground Service Equipment (“GSE”)

  Technician in Honolulu.      See Decl. of Jon K. Yamada (“Pltf.’s

  Decl.”), filed 11/21/20 (dkt. no. 43), at ¶ 2.          In Honolulu,

  Plaintiff typically worked with fellow technicians Jeff Magno

  (“Magno”) and Wade Nakabayashi (“Nakabayashi”), and would

  sometimes act as the lead technician, which required him to

  plan, direct, coordinate, instruct, and delegate work to other

  technicians as instructed by his supervisor, Brian Wong

  (“Wong”).    [Def.’s Concise Statement of Facts in Supp. of Motion

  for Summary Judgment (“CSOF”), filed 9/16/20 (dkt. no. 30), at

  ¶¶ 2-3; Pltf.’s response to Def.’s CSOF, (“Pltf.’s CSOF”), filed

  11/21/20 (dkt. no. 42), at¶¶ 2-3 (stating CSOF at ¶¶ 2-3 are

  undisputed).]     The parties have identified three key events in

  Plaintiff’s employment history with United that are particularly

  relevant to the current litigation.

              To begin with, in or around June 2015, Plaintiff

  witnessed Nakabayashi showing a gun and ammunition to Magno

  while at work.     [Pltf.’s Decl. at ¶ 6.]      According to Plaintiff,

  he saw Nakabayashi holding the gun in its case, and overheard

  Nakabayashi tell Magno that he got the gun from a friend.            [Id.]

  Although Plaintiff did not report the gun to anyone at that

  time, he later became aware that Magno told an individual named

                                       2
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 3 of 23   PageID #: 663



  Brian Sugi about the incident, who in turn reported it to the

  Chief Steward for their union, Moki Kim (“Kim”).          See CSOF,

  Decl. of Eileen C. Zorc (“Zorc Decl.”), Exh. K (excerpts of

  Trans. of Oral and Videotaped Depo. of Jon K. Yamada, dated

  7/30/20) at 146-47.1      The record does not reveal any further

  action on the gun incident in 2015.

                 Next, on March 3, 2016, when Nakabayashi drove to a

  nearby automotive store to buy supplies for a repair project,

  Plaintiff and Magno followed him in a separate vehicle.            [CSOF

  at ¶ 6; Pltf.’s CSOF at ¶ 6 (disputing CSOF at ¶ 6, but only as

  to why Plaintiff followed Nakabayashi).]         Plaintiff explains

  that he had been acting as the lead technician that day,

  Nakabayashi had not told Plaintiff or anyone else why he was

  leaving, and he did not seek permission before leaving the work

  area.       Therefore, Plaintiff followed him to find out where he

  was going.      Furthermore, Plaintiff states that he was concerned

  about Nakabayashi because Nakabayashi had been under a lot of

  stress since his divorce in 2014.        [Pltf.’s Decl. at ¶ 8.]       The

  next day, Wong told Plaintiff that Nakabayashi had approached

  him and expressed that Plaintiff and Magno had followed him to

  the store, and that Nakabayashi felt threatened.          Plaintiff

  explained to Wong why he had followed Nakabayashi, stating he



         On September 17, 2020, Defendant filed its Errata to
          1

  Exhibit K. [Dkt. no. 32.]
                                       3
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 4 of 23    PageID #: 664



  had left without permission and Plaintiff was concerned about

  Nakabayashi’s behavior and stress level.         Wong replied that he

  had spoken to Nakabayashi, and that he thought Nakabayashi

  seemed fine.    [Id. at ¶¶ 9-10.]

              On March 5, 2016, Plaintiff called United’s Human

  Resources Department with multiple concerns about Nakabayashi,

  including the June 2015 gun incident.         [Id. at ¶¶ 11-12.]

  Around that time, Plaintiff also sent a letter to United Chief

  Executive Officer Oscar Munoz, voicing numerous complaints about

  working conditions, management decisions, Wong, discrimination,

  and other issues, but not the June 2015 gun incident.              [Zorc

  Decl., Exh. R (letter from Plaintiff to Oscar Munoz, dated

  3/8/16).]

              While the investigation into the incident of Plaintiff

  following Nakabayashi was ongoing, Wong reported that Plaintiff

  and others were giving Nakabayashi the cold shoulder, and his

  suspicion that one of the GSE technicians had unplugged the

  computer Nakabayashi normally used.        See CSOF, Decl. of Anhvu Ly

  (“Ly Decl.”),2 Exh. D (email from Wong to Ly and Jim Keating,

  dated 4/22/16).     Wong warned Plaintiff that retaliation against

  Nakabayashi was prohibited.       [Pltf.’s Decl. at ¶ 14.]         Plaintiff

  told Wong that: Plaintiff did not turn off or unplug


        2Anhvu Ly (“Ly”) is a Human Resources Manager for United.
  [Ly Decl. at ¶ 1.]
                                       4
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 5 of 23    PageID #: 665



  Nakabayashi’s computer;      Nakabayashi was distancing himself from

  the other workers; and Nakabayashi would sit by himself in the

  tool cage while everyone else worked.         [Id. at ¶ 15.]       On

  April 29, 2016, Plaintiff emailed Ly about the investigation,

  acknowledging that the time he followed Nakabayashi off the

  property had been viewed by some, including Kim and Ly, as

  harassment.    [Zorc Decl., Exh. T (email from Plaintiff to Ly,

  dated 4/29/16) at PageID #: 390.]        However, he told Ly that he

  was concerned about Nakabayashi’s behavior, and complained about

  Kim, Wong, and how the conflict had been handled in the

  workplace.    [Id.]

               On May 24, 2016, Wong placed Plaintiff on an eighteen-

  month termination warning for failing to report seeing the gun,

  and for following Nakabayashi off the property.          [Zorc Decl.,

  Exh. S (Termination Warning letter addressed to Plaintiff from

  Wong, dated 5/24/16).]      Magno received an eighteen-month

  termination warning for the same conduct.         [Ly Decl., Exh. E

  (Termination Warning letter addressed to Magno from Wong, dated

  5/24/16).]    Nakabayashi received an eighteen-month termination

  warning for bringing the gun to work.         [Id., Exh. F (Termination

  Warning letter addressed to Nakabayashi from Wong, dated




                                       5
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 6 of 23   PageID #: 666



  5/24/16).3]    Also on May 24, 2016, Ly sent Plaintiff a letter

  indicating that the investigation had been closed, and

  reiterating that retaliation was prohibited.          [Zorc Decl.,

  Exh. V (letter from Ly to Plaintiff, dated 5/24/16).]

              On June 8, 2016, Plaintiff sent an email to Charles

  Duncan, the Vice President of Maintenance at United at that

  time, stating that he believed he received the eighteen-month

  termination warning because of his March 8, 2016 letter to Oscar

  Munoz.    See Zorc Decl., Exh. U (3/13/17 email from Plaintiff to

  Tin Shing Chao, forwarding an email addressed to Charles Duncan,

  signed by Plaintiff, dated 6/8/16).        The email to Charles Duncan

  does not mention Plaintiff and Magno following Nakabayashi to

  the auto parts store.      See id.   Ly, along with Wong, GSE

  Maintenance Managing Director Ray Ames, GSE Maintenance Director

  Gary Dyer, and GSE Maintenance Senior Manager James Keating,

  flew to Honolulu and met with Plaintiff on August 30, 2016.             [Ly

  Decl. at ¶ 11.]     They discussed Plaintiff’s history of not

  communicating or assigning work to Nakabayashi, counseled him




        3Nothing in the record other than Plaintiff’s statements
  suggests that Nakabayashi violated official policies or
  unofficial customs when he left work to pick up supplies at the
  auto parts store. Notably, the incident is not mentioned in
  Nakabayashi’s termination warning letter, but Plaintiff
  following Nakabayashi was cited in Plaintiff’s termination
  warning letter as a reason for the discipline. Compare Zorc
  Decl., Exh. S (Plaintiff’s Termination Warning letter) with Ly
  Decl., Exh. F (Nakabayashi’s Termination Warning letter).
                                       6
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 7 of 23    PageID #: 667



  that he was required to do so when acting as the lead

  technician, and reminded him that retaliation against

  Nakabayashi was prohibited.       [Id.]

              The final event occurred on or around February 18,

  2017, when Plaintiff drove a truck Nakabayashi was using from

  where it was parked at Gate 10 in the Airport Operations Area

  (“AOA”) to the GSE workshop and parked it on the rooftop parking

  lot above the workshop, requiring Nakabayashi to walk back from

  the AOA.    [Pltf.’s Decl. at ¶¶ 24-25; Ly Decl. at ¶ 14.]           On

  February 25, 2017, Ly returned to Honolulu to investigate the

  incident.    [Ly Decl. at ¶ 13.]     Ly determined that the rooftop

  parking lot was not visible from ground level, the roof was the

  farthest in distance and took the longest to get to out of all

  the parking areas around the shop, and vehicles and equipment

  were usually parked on the side of the shop.          [Id.]   According

  to Plaintiff, he parked the truck on the roof because the usual

  parking area was congested with equipment.         [Pltf.’s Decl. at

  ¶ 27.]    However, Ly determined there was ample parking on the

  side of the shop, and inquired with Wong about whether the work

  logs indicated an unusually high volume of work on February 18,

  2017 that would explain the alleged parking shortage.              Wong

  reported to Ly that there was not an unusually high volume of

  work that day.     Upon personally inspecting the roof, Ly did not

  find any company vehicles.       [Ly Decl. at ¶ 13.]

                                       7
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 8 of 23    PageID #: 668



              On February 25, 2017, Ly, along with Wong and shop

  steward Wes Wakata (“Wakata”), interviewed Plaintiff.              [Id. at

  ¶ 14.]    Plaintiff explained that he spotted the truck while

  driving around the AOA looking for equipment with Magno, exited

  Magno’s vehicle, and drove the truck to the rooftop parking lot

  above the workshop without stopping.        [Id.]    During the

  interview, Plaintiff also stated that: 1) no one had reported

  the truck as abandoned or blocking the gate; 2) Plaintiff did

  not look for other parking before taking the truck to the roof;

  3) February 18, 2017 was probably Plaintiff’s first time parking

  a company truck on the roof, and he had not parked another

  company vehicle on the roof since; 4) Magno followed Plaintiff

  up to the roof and drove Plaintiff back to the shop, parking his

  vehicle in or near the shop; 5) Plaintiff thought the truck had

  been abandoned, and that he needed it because it had a lift

  gate, but he did not explain why the lift gate was needed; and

  6) despite counseling and although they worked together at least

  once per week, Plaintiff had only assigned work and communicated

  with Nakabayashi one time since his August 30, 2016 meeting with

  Ly and GSE management.      [Id. at ¶ 15.]     Magno similarly reported

  that he did not park vehicles on the roof, did not know of a

  situation where a technician would park a vehicle on the roof

  when there was available street-level parking, and that no other



                                       8
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 9 of 23    PageID #: 669



  company vehicles were on the roof that day.          [Id. at ¶¶ 16-

  16.b.]

              Sometime before March 1, 2017, Ly reviewed the records

  for the access gate between the shop and Gate 10, which showed

  that Plaintiff and Magno had used their access cards twice to

  access the AOA, at 3:30 p.m. and 4:57 p.m.         [Id. at ¶ 19.]       Ly

  saw pictures of video surveillance footage that showed the truck

  was moved from Gate 10 at around 5:05 p.m.         [Id.]    On March 1,

  2017, Ly participated in another interview with Plaintiff, along

  with Wong, Wakata, and union representatives Justin Muraki and

  Roger Kanakaole.     [Id. at ¶ 20.]       Plaintiff restated that he had

  only taken one trip out from the shop, and he had not stopped at

  the shop before picking up the truck Nakabayashi had been using

  and driving it to the roof.       [Id.]    Plaintiff acknowledges that

  his answer later changed as to how many times he went into the

  AOA to retrieve the truck, although he claims it is because he

  initially misremembered.      See Pltf.’s Decl. at ¶ 28.       However,

  Ly determined that Plaintiff had been dishonest during the

  interview, as evidenced by the access card swipes and the

  unusual act of parking a company vehicle on the roof.              After

  discussing the situation with Ly, Wong removed Plaintiff from

  service, pending the outcome of the investigation.           [Ly Decl. at

  ¶ 20.]



                                        9
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 10 of 23   PageID #:
                                    670


            On March 2, 2017, Plaintiff sent another letter by

 mail to Oscar Munoz, complaining that every investigation so far

 “ha[d] been prejudiced by cronyism, an omission of key facts and

 evidence, collusion, or conflicts of interests to produce a

 false narrative.”     [Zorc Decl., Exh. P (letter addressed to

 Oscar Munoz from Plaintiff, dated 3/2/17) at PageID #: 382).]

 Plaintiff concluded the letter by asking Mr. Munoz to meet with

 Plaintiff and his coworkers personally to resolve their issues.

 [Id.]

            On March 9, 2017, Plaintiff sent an email to the State

 of Hawai`i Department of Labor & Industrial Relations

 Occupational Safety and Health (“HIOSH”) complaining about

 United and the preceding events.         [Pltf.’s errata to Pltf.’s

 Decl., filed 11/23/20 (dkt. no. 45), Exh. 2 (email from

 Plaintiff to dlir.hiosh.complaints@hawaii.gov, dated 3/9/17).]

 In his email, Plaintiff stated that United was retaliating

 against him for reporting the time Nakabayashi brought the gun

 to work in 2015.     [Id.]   On March 13, 2017, Tin Shing Chao,

 M.P.H., an Occupational Health Branch Manager at HIOSH,

 responded to Plaintiff’s email with a series of questions about

 the incident.    [Def.’s errata to Exhibit Q in its CSOF, filed

 11/20/20, (dkt. no. 40) at PageID #: 547-48.]          On March 14,

 2017, Plaintiff emailed his answers to the questions.           [Id. at

 PageID #: 546-47.]

                                     10
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 11 of 23   PageID #:
                                    671


            On March 15, 2017, United issued Plaintiff a Notice of

 Separation letter, informing Plaintiff that his employment with

 United was terminated.      [Zorc Decl., Exh. N (Notice of

 Separation letter from United, signed by Wong, to Plaintiff,

 dated 3/15/17 (“Separation Letter”)).]        In the Separation

 Letter, Wong explained that the company’s investigation into the

 February 18, 2017 incident revealed that Plaintiff had not

 followed United’s “Working Together Guidelines” in his

 interactions with Nakabayashi.       [Id.]   Specifically, Plaintiff

 drove the truck Nakabayashi had been using to the roof of the

 shop for the purpose of concealing the truck from Nakabayashi.

 Also, the Separation Letter noted that Plaintiff’s statement

 during United’s investigation was inconsistent with the

 evidence, such as the surveillance video and access card

 records.   Finally, the decision was informed in part by the fact

 that Plaintiff had previously followed Nakabayashi to spy on him

 and refused to assign him work or communicate with him when

 acting as the lead technician.       United determined that

 Plaintiff’s behavior was motivated by personal animus against

 Nakabayashi.    [Id.]   According to the Separation Letter, because

 Plaintiff had already received a termination warning on May 24,

 2016 and had since continued to violate United’s rules and

 policies, United terminated Plaintiff’s employment.          [Id. at

 PageID #: 372]

                                     11
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 12 of 23   PageID #:
                                    672


            Plaintiff initiated the instant case on March 13,

 2019, and Defendant removed the case pursuant to diversity

 jurisdiction.    [Notice of Removal, filed 10/11/19 (dkt. no. 1),

 at ¶ 6; id., Decl. of Dorota Karpierz, Exh. A (Complaint).]

 Plaintiff alleges a single claim: termination in retaliation for

 whistleblowing regarding unsafe and hostile workplace

 conditions, in violation of the Hawai`i Whistleblowers’

 Protection Act (“HWPA”), Haw. Rev. Stat. § 378-62.          In the

 Motion, Defendant asserts that Plaintiff cannot establish a

 prima facie case under the HWPA, that Defendant had legitimate,

 nondiscriminatory reasons for terminating Plaintiff, and that

 Plaintiff failed to mitigate his damages.

                                  STANDARD

            The HWPA provides, in pertinent part:

            An employer shall not discharge, threaten, or
            otherwise discriminate against an employee
            regarding the employee’s compensation, terms,
            conditions, location, or privileges of employment
            because:

                  (1) The employee . . . reports or is about
                  to report to the employer, or reports or is
                  about to report to a public body, verbally
                  or in writing, a violation or a suspected
                  violation of:

                       (A)   A law, rule, ordinance, or
                       regulation, adopted pursuant to law of
                       this State, a political subdivision of
                       this State, or the United States[,]

                       . . . .


                                     12
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 13 of 23   PageID #:
                                    673


                       unless the employee knows that the
                       report is false[.]

 Section 378-62(1)(A).

            “In Crosby v. State Department of Budget & Finance, 76

 Hawai`i 332, 342, 876 P.2d 1300, 1310 (1994), the Hawaii Supreme

 Court essentially adopted the familiar McDonnell Douglas burden-

 shifting framework for claims under Hawaii’s Whistleblowers’

 Protection Act.”4     Chan v. Wells Fargo Advisors, LLC, 124 F.

 Supp. 3d 1045, 1055 (D. Hawai`i 2015).        The Ninth Circuit has

 stated:

            Under th[e McDonnell Douglas burden-shifting]
            analysis, plaintiffs must first establish a prima
            facie case of employment discrimination. Noyes
            v. Kelly Servs., 488 F.3d 1163, 1168 (9th Cir.
            2007). If plaintiffs establish a prima facie
            case, “[t]he burden of production, but not
            persuasion, then shifts to the employer to
            articulate some legitimate, nondiscriminatory
            reason for the challenged action.” Chuang v.
            Univ. of Cal. Davis, Bd. of Trs., 225 F.3d 1115,
            1123–24 (9th Cir. 2000). If defendant meets this
            burden, plaintiffs must then raise a triable
            issue of material fact as to whether the
            defendant’s proffered reasons for their
            terminations are mere pretext for unlawful
            discrimination. Noyes, 488 F.3d at 1168; see
            also Coleman v. Quaker Oats Co., 232 F.3d 1271,
            1282 (9th Cir. 2000) (plaintiffs must “introduce
            evidence sufficient to raise a genuine issue of
            material fact” as to pretext).




       4The “McDonnell Douglas burden-shifting framework” refers
 to the analysis set forth in McDonnell Douglas Corp. v. Green,
 411 U.S. 782 (1973).
                                     13
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 14 of 23   PageID #:
                                    674


 Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d 1151, 1155-56 (9th Cir.

 2010) (some alterations in Hawn).

            “To establish a prima facie case for retaliation under

 the HWPA, the plaintiff must prove that: (1) he engaged in a

 protected activity; (2) he was subjected to an adverse

 employment action; and (3) the protected activity was a

 ‘substantial or motivating factor’ in the adverse employment

 action.”   Henao v. Hilton Grand Vacations Inc., 772 F. App’x

 510, 511 (9th Cir. 2019) (citing Crosby v. State Dep’t of Budget

 & Fin., 76 Hawai`i 332, 876 P.2d 1300, 1310 (1994)).

            In analyzing whether the defendant took the challenged

 action because of the employee’s protected activity – i.e.

 whether there is “a causal connection between the alleged

 retaliation and the ‘whistleblowing’” – the Hawai`i Supreme

 Court has looked to HWPA’s legislative history, which “indicates

 that the legislature intended that the required burden of proof

 be similar to that utilized in traditional labor management

 relations discharge cases.”       Crosby, 76 Hawai`i at 342, 876 P.2d

 at 1310.   The supreme court noted:

            Under the National Labor Relations Act, as
            amended, 29 U.S.C. §§ 151-168 (1988), an employee
            has the burden of showing that his or her
            protected conduct was a “substantial or
            motivating factor” in the decision to terminate
            the employee. See also Parnar v. Americana
            Hotels, Inc., 65 Haw. 370, 380, 652 P.2d 625, 631
            (1982) (noting that “the plaintiff alleging a
            retaliatory discharge bears the burden of proving

                                     14
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 15 of 23   PageID #:
                                    675


            that the discharge violates a clear mandate of
            public policy”).

                 In reviewing an initial draft of the HWPA,
            the House Standing Committee reported:

                  the bill imposes the burden of proof on the
                  employee and also establishes a higher
                  standard of proof than normally applied in
                  civil cases. Under existing custom and
                  practice in labor management relations
                  discharge cases, the burden of proof is
                  placed on the employer. Accordingly, your
                  Committee amended the bill to remove
                  subsection (d) of section -3, thereby
                  maintaining the existing custom and practice
                  of placing the burden of proof on the
                  employer in discharge cases.

            Hse. Stand. Comm. Rep. No. 25, in 1987 House
            Journal, at 1090. We note, however, that an
            aggrieved employee always retains the ultimate
            burden of proof in a retaliatory discharge case.
            Sonicraft, Inc. v. NLRB, 905 F.2d 146, 150 (7th
            Cir. 1990), cert. denied, 498 U.S. 1024, 111 S.
            Ct. 671, 112 L. Ed. 2d 664 (1991). The
            legislature must have been referring to the
            corresponding rule that “the burden of negating
            causation is on the employer.” Id. Once the
            employee shows that the employer’s disapproval of
            his [protected activity] played a role in the
            employer’s action against him or her, “[t]he
            employer can defend affirmatively by showing that
            the termination would have occurred regardless of
            the protected activity.” NLRB v. Howard Elec.
            Co., 873 F.2d 1287, 1290 (9th Cir. 1989) (citing
            NLRB v. Transportation Management Corp., 462 U.S.
            393, 401-03, 103 S. Ct. 2469, 2474, 76 L. Ed. 2d
            667 (1983)).[5] “In other words, the employer has
            an affirmative defense (no causation), as to
            which of course he bears the burden of

       5Transportation Management Corp. was abrogated on other
 grounds by Director, Office of Workers’ Compensation Programs,
 Department of Labor v. Greenwich Collieries, 512 U.S. 267
 (1994).


                                     15
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 16 of 23   PageID #:
                                    676


            persuasion, but so far as the main case is
            concerned the burden of persuasion never shifts.”
            Sonicraft, 905 F.2d at 150. . . .

 Id. (some alterations in Crosby) (footnote omitted).

                                 DISCUSSION

 I.    Plaintiff’s Prima Facie Case

            For purposes of this Motion, it is undisputed that

 Plaintiff engaged in protected activity in March of 2016 when he

 reported to United’s Human Resources Department that Nakabayashi

 brought the gun to work in June of 2015, and later in 2016 and

 2017 when he sent letters and emails to United’s management

 personnel and outside parties.       It is also undisputed that

 Plaintiff experienced an adverse employment event when he was

 terminated on March 15, 2017.6       Therefore, the only remaining

 element of Plaintiff’s prima facie case is the causal link

 between his protected activity and his termination.          Plaintiff

 does not address how his protected activity and termination are

 causally related.     See Mem. in Opp. at 15-16.       Still,

 Plaintiff’s burden of proof at the prima facie stage of the case

 is minimal.    See Aragon v. Republic Silver State Disposal, Inc.,

 292 F.3d 654, 659 (9th Cir. 2002).        To make a prima facie




       6It is also undisputed that Plaintiff’s May 4, 2016
 termination warning is outside the two-year statute of
 limitations. See Haw. Rev. Stat. § 378-63. Therefore, the only
 relevant adverse employment action is Plaintiff’s March 15, 2017
 termination.
                                     16
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 17 of 23   PageID #:
                                    677


 showing of a causal connection, i.e. that the plaintiff’s

 protected activity was a substantial or motivating factor in the

 adverse employment action,

              “a plaintiff can introduce evidence regarding the
              ‘proximity in time between the protected action
              and the allegedly retaliatory employment
              decision,’ from which a ‘jury logically could
              infer’ [the connection].” Griffin [v. JTSI,
              Inc.], 654 F. Supp. 2d [1122,] 1132 [(D. Hawai`i
              2008)] (quoting Coszalter v. City of Salem, 320
              F.3d 968, 977 (9th Cir. 2003)). That is,
              “[although] an employee may always present direct
              evidence of motive, proximity in time is one type
              of circumstantial evidence that is sufficient on
              its own to meet the plaintiff’s burden.” Id.
              (citation omitted).

 Tagupa v. VIPdesk, Inc., 125 F. Supp. 3d 1108, 1120 (D. Hawai`i

 2015) (some alterations in Tagupa).

              Plaintiff has presented no evidence of a causal

 connection between his protected activity and his termination.

 On a motion for summary judgment, the record must be viewed in

 the light most favorable to Plaintiff as the non-moving party,

 and all inferences must be drawn in Plaintiff’s favor.           See S.R.

 Nehad v. Browder, 929 F.3d 1125, 1132 (9th Cir. 2019); see also

 Fed. R. Civ. P. 56(a) (“The court shall grant summary judgment

 if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter

 of law.”).    Even in the light most favorable to Plaintiff, there

 are no facts in the record, or argued in the Memorandum in

 Opposition, to directly connect any statement Plaintiff made in

                                     17
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 18 of 23   PageID #:
                                    678


 his emails, letters, phone calls, or otherwise, to his eventual

 termination.    The Court therefore turns to circumstantial

 evidence.

             With respect to whether proximity in time could be

 evidence of causation, the record does not suggest that anyone

 at United knew about Plaintiff’s emails to Tin Shing Chao.

 Therefore, Plaintiff has not made a prima facie showing of a

 causal connection between those emails and Plaintiff’s

 termination.    On the other hand, Plaintiff’s March 2, 2017

 letter to Oscar Munoz preceded Plaintiff’s termination by just

 thirteen days.    Given the minimal degree of evidence required at

 the prima facie stage, it must be addressed.

             In Clark County School District v. Breeden, the United

 States Supreme Court noted that the requisite temporal proximity

 “must be very close” if temporal proximity is the only evidence

 of causation.    532 U.S. 268, 273 (2001) (per curiam) (citations

 and internal quotation marks omitted).        However, the Ninth

 Circuit also “cautioned that courts should not engage in a

 mechanical inquiry into the amount of time between the

 [protected activity] and alleged retaliatory action.”           Anthoine

 v. N. Cent. Cntys. Consortium, 605 F.3d 740, 751 (9th Cir. 2010)

 (citation omitted).     “There is no ‘bright line’ rule providing

 that any particular period is always too long or always short

 enough to support an inference.”         You v. Longs Drugs Stores

                                     18
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 19 of 23   PageID #:
                                    679


 Cal., LLC, 937 F. Supp. 2d 1237, 1258 (D. Hawai`i 2013) (citing

 Coszalter v. City of Salem, 320 F.3d 968, 977–78 (9th Cir.

 2003)), aff’d, 594 F. App’x 438 (9th Cir. 2015).          Therefore,

 “whether an adverse employment action is intended to be

 retaliatory is a question of fact that must be decided in the

 light of the timing and the surrounding circumstances.”

 Anthoine, 605 F.3d at 751 (brackets, citation, and quotation

 marks omitted).

            There is no evidence in the record to suggest that

 Plaintiff’s March 2, 2017 letter to Oscar Munoz was part of

 United’s decision to terminate Plaintiff’s employment.

 Importantly, by the time Plaintiff wrote the letter, the

 disciplinary process was nearly complete.         Plaintiff’s offending

 conduct as described by United in Plaintiff’s Separation Letter

 had already occurred, see Zorc Decl., Exh. N (Separation

 Letter), Ly’s investigation into Plaintiff’s conduct was

 underway, if not complete, see, e.g., Ly’ Decl. at ¶¶ 13-14, 19-

 21, and Plaintiff had been suspended in light of his conduct,

 id. at ¶ 20.    Given the surrounding circumstances, although

 Plaintiff’s March 2, 2017 letter is reasonably close in time to

 his termination, Plaintiff has presented no evidence that it was

 causally related to his termination.

            With respect to Plaintiff’s earlier protected

 activity, such as his March 2016 phone call to United’s Human

                                     19
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 20 of 23   PageID #:
                                    680


 Resources Department, or his June 2016 email to Charles Duncan,

 those events are too remote in time, and there are too many

 intervening events, including the incident of February 18, 2017,

 to indicate a causal connection between those communications and

 his March 2017 termination.       See Anthoine, 605 F.3d at 751.

             Plaintiff has established a causal connection between

 his protected activity and his termination to even the minimal

 degree necessary to make his prima facie case for whistleblower

 retaliation.    On that basis alone the Motion is granted.

 However, because Plaintiff invokes the concept of pretext in his

 Memorandum in Opposition, and it is the only argument raised by

 Plaintiff in his Memorandum in Opposition, the Court will also

 address the second part of the McDonnell Douglas burden-shifting

 analysis.

 II.   Plaintiff’s Allegations of Pretext

             If a plaintiff establishes his prima facie case, the

 burden would then shift to the defendant to articulate a

 legitimate, nondiscriminatory reason for his termination.            See

 Chuang, 225 F.3d at 1123-24; see also Tagupa, 125 F. Supp. 3d at

 1120 (“[E]mployers are ‘entitled to summary judgment if they can

 demonstrate that they would have reached the same adverse

 employment decision even in the absence of the employee’s

 protected conduct.’” (some citations and internal quotation

 marks omitted) (quoting Anthoine v. N. Cent. Counties

                                     20
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 21 of 23   PageID #:
                                    681


 Consortium, 605 F.3d 740, 752 (9th Cir. 2010))).          Even if

 Plaintiff had made his prima facie case, Defendant met its

 burden by providing evidence that Plaintiff was terminated for

 his behavior other than his protected activity, including but

 not limited to the events of February 18, 2017.          See Zorc Decl.,

 Exh. N (Separation Letter).       The burden would then shift back to

 Plaintiff to raise a triable issue of fact as to whether

 Defendant’s stated reason for Plaintiff’s termination was a mere

 pretext for retaliation.      See Noyes, 488 F.3d at 1168.

            Plaintiff asserts that Defendant’s proffered reason

 for his termination is pretextual.        However, even viewed in the

 light most favorable to Plaintiff, the evidence, including the

 investigation conducted by Ly, Plaintiff’s conduct in admittedly

 moving the truck to the roof, his inconsistent statements during

 the investigation as to the number of trips he took to the AOA,

 the time he followed Nakabayashi off the property, and his

 refusal to communicate with or assign Nakabayashi work when

 acting as a lead, all support Defendant’s stated reasons for

 Plaintiff’s termination.      Plaintiff’s conclusory argument is

 that Defendant’s true reason for terminating Plaintiff was for

 him reporting a hostile work environment when he called Human

 Resources about the gun incident in March of 2016.          Therefore,

 Plaintiff argues, Defendant’s proffered reason must be

 pretextual because it was reasonable and not improper for

                                     21
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 22 of 23   PageID #:
                                    682


 Plaintiff to move the truck to the roof.         Plaintiff’s argument

 is a purely speculative allegation as to Defendant’s true

 motives, see Mem. in Opp. at 14-15, is not supported by the

 record, and does not constitute evidence sufficient to show that

 a triable issue of fact remains in dispute.         See Knowles v.

 Hawai`i Pac. Univ., Civ. No. 16-00678 ACK-KSC, 2018 WL 3370520,

 at *9 (D. Hawai`i July 10, 2018) (explaining that speculative

 allegations are insufficient to “create a factual dispute for

 purposes of summary judgment” (citing Nelson v. Pima Cmty.

 Coll., 83 F.3d 1075, 1081–82 (9th Cir. 1996)).          In light of the

 evidence in the record, Plaintiff failed to raise a triable

 issue of fact as to pretext..

            In sum, Plaintiff failed to demonstrate a causal

 connection between his protected activity and his termination at

 the prima facie stage of the analysis.        Furthermore, even if he

 had made such a prima facie showing, he did not rebut

 Defendant’s legitimate reasons proffered for his termination by

 raising a triable issue of fact as to pretext.          On that basis,

 Defendant has carried its burden on its motion for summary

 judgment by showing that there are no genuine issues of material

 fact in dispute.     Therefore, the Motion is granted.       Because

 summary judgment is granted, the Court does not reach

 Defendant’s arguments regarding mitigation of damages.



                                     22
Case 1:19-cv-00551-LEK-KJM Document 57 Filed 05/24/21 Page 23 of 23   PageID #:
                                    683


                                 CONCLUSION

            For the foregoing reasons, Defendants Motion for

 Summary Judgment, filed September 16, 2020, is HEREBY GRANTED.

 There being no remaining claims in this case, the Clerk’s Office

 is DIRECTED to enter final judgment in favor of Defendant and to

 close this case.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAII, May 24, 2021.




 JON K. YAMADA VS. UNITED AIRLINES, ET AL; CIVIL 19-00551 LEK-
 KJM; ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT



                                     23
